Case: 15-40254      Document: 00513470302         Page: 1    Date Filed: 04/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-40254                                  FILED
                                  Summary Calendar                            April 19, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTEL ARANA-JAIMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-268


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Martel Arana-Jaimez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Arana-Jaimez has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Arana-Jaimez’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40254     Document: 00513470302     Page: 2   Date Filed: 04/19/2016


                                No. 15-40254

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Arana-Jaimez’s response.         We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.         See 5TH CIR. R. 42.2.       Arana-Jaimez’s motion for the
appointment of substitute counsel is DENIED.




                                      2